Case 1:15-cv-00382-HSO-JCG Document 331 Filed 01/04/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

    
     

 

  

 

SOUTHERN DISTRICT OF MISSISSIPPI
FOR THE SOUTHERN DISTRICT OF MISSISSIPP FILED
SOUTHERN DIVISION JAN 04 2019
BY ees DEPUTY
DOUGLAS HANDSHOE
V. CIVIL ACTION NO. 1:15cv382-HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVITIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

MOTION TO CONFIRM DEFAULT JUDGMENT
Comes now Douglas Handshoe and requests the Court, pursuant to Rule
55(b)(2) of the Federal Rules of Civil Procedure, for the entry of a judgment by
default against the defendants Progress Media Group, Limited and Marilyn
Smulders. In support of this request, Plaintiff Douglas Handshoe relies upon the
record in this case and the Declaration in Support submitted herein.

Respectfully submitted this 4" day of January,
2019,

_

Plaintiff

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com

 

1
Case 1:15-cv-00382-HSO-JCG Document 331 Filed 01/04/19 Page 2 of 2

CERTIFICATE OF SERVICE
I, Douglas Handshoe, hereby certify that on January 4, 2019 the foregoing
was sent for electronically filing by me via the Clerk of the Court using the ECF
system which sent notification to all counsel of record upon filing by the Clerk.
I, Douglas Handshoe, hereby certify that on January 4, 2019, I mailed the
foregoing to Charles Leary at 308 5th Ave E, Vancouver, BC V5T 1H4 Canada

Respectfully submitted this 4"" day of January, 2019,

fo

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com

 
